department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list tep rats legend taxpayer a taxpayer b ira x financial_institution c amount u doctor b date dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that on date he received a distribution from ira x of amount u and that taxpayer a’s failure to accomplish a rollover of amount u was due to the effects of a mental condition which was such as to impair his ability to make sound financial decisions or to understand the consequences of his actions _ page on date taxpayer a authorized the distribution of amount u from ira x through an internet online transfer taxpayer a asserts that he has no recollection of the amount u withdrawal taxpayers a and taxpayer b taxpayer a’s wife had sufficient other non-ira assets available to pay any expenses at the time of the date transaction taxpayer a has submitted documentation including letters from his treating physician doctor b that taxpayer a was suffering from a mental condition at the time of the date ira x withdrawal and that taxpayer a’s mental condition impaired his ability to understand the consequences of his financial actions based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the transfer of amount u contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a rollover of amount u was due to the effects of a mental condition which was such as to impair his ability to make sound financial decisions or to understand the consequences of his actions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount u from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount u to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxx please address all correspondence to se t ep ra t3 sincerely yours if _ fees sian manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
